Citation Nr: 1037507	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-28 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1982 to April 1987 and from February 1988 to October 
2004.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Houston, Texas RO which, in pertinent part, granted service 
connection for GERD, rated 0 percent, effective December 29, 
2005, and denied service connection for lumbar spine degenerative 
disc disease and for a sinus disability.  A June 2010 rating 
decision increased the rating for GERD to 10 percent, also 
effective December 29, 2005.

The issues of service connection for a lumbar spine 
disability and regarding the rating for GERD are being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any further action on his part is required.


FINDING OF FACT

A chronic sinus disability was not manifested in service; it is 
not shown that such disability was manifested during the pendency 
of this claim, or that any such disability might be related to 
the Veteran's service.


CONCLUSION OF LAW

Service connection for a sinus disability is not warranted.  
38 U.S.C.A. 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claim.  January 2006, June 2006, and June 2007 letters 
explained the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence he 
was responsible for providing.  This letter also informed the 
appellant of disability rating and effective date criteria.  The 
July 2008 statement of the case (SOC) properly provided notice on 
the downstream issue of entitlement to a higher initial rating, 
and a June 2010 supplemental SOC (SSOC) readjudicated the matters 
after further development and the Veteran's response.  The 
Veteran has had ample opportunity to respond/supplement the 
record and has not alleged that notice was less than adequate.

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in February 2006, which the Board 
finds adequate for reasons that will be discussed below.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of this claim.

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d). 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  However, lay evidence may be competent evidence to 
establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009).  Nonetheless, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent 
medical evidence is needed where the determinative question is 
one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  It may also 
mean statements conveying sound medical principles found in 
medical treatises, and may include statements in authoritative 
writings, such as medical and scientific articles and research 
reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means 
any evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence that is 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail every piece of evidence.  See Gonzales 
v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the evidence as 
appropriate, and the Board's analysis will focus specifically on 
what the evidence shows, or fails to show, as to the claim. 

The threshold matter for consideration in any service connection 
claim is whether or not the Veteran actually has the disability 
for which service connection is sought.  For without evidence of 
a current (including at any time during the pendency of the 
claim) disability there is no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The STRs show that the Veteran was seen occasionally, and at 
irregular intervals, for sinus complaints; they do not show a 
diagnosis of a chronic sinus disability.

On February 2006 VA examination, the Veteran complained of 
episodes of sinusitis once per year since 1982, with each episode 
lasting approximately three weeks.  He complained of headaches 
and interference with breathing through the nose during each 
episode yet reported no need for antibiotic treatment.  On 
physical examination, there was no nasal obstruction, deviated 
septum, partial loss of nose or ala, or any scar or 
disfigurement.  No rhinitis or sinusitis was detected.  The 
examiner found no pathology to render a sinus diagnosis and added 
that no bacterial rhinitis was found.

Likewise, the Veteran's postservice treatment records do not show 
any complaints, treatment, or diagnosis pertaining to a sinus 
disorder.  Because there is no evidence of a sinus disability 
during the pendency of the claim that is the subject of this 
appeal, there is no valid claim of service connection for such 
disability, and the appeal in this matter must be denied.  See 
Brammer, supra, at 225.


ORDER

Service connection for a sinus disability is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied, 
the Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the Veteran 
in the development of the facts pertinent to the matters on 
appeal.  See 38 C.F.R. § 3.159 (2009).

Regarding the matter of the rating for GERD, the Veteran was last 
afforded a VA examination in February 2006.  He contends that his 
disability has worsened since that time.  Given the lengthy time 
interval since he was last examined and the allegation of 
increased disability, a contemporaneous examination to assess the 
current severity of the GERD is necessary.  

Regarding service connection for a lumbar spine disability, on VA 
medical examination in February 2006 the diagnosis was 
degenerative disc disease of the lumbar spine.  However, the 
examiner did not offer an opinion regarding the etiology of such 
disability, i.e., whether it was incurred in, or was caused by 
activities during, service.  While the Veteran's STRs contain no 
mention of back complaints, treatment, or diagnoses in service, 
he was discharged from service fairly recently and, as a 
layperson, is competent to observe that he has had continuous 
back pain since service.  Therefore, an examination to secure a 
nexus opinion is necessary.

Additionally, any records of VA treatment for the disabilities at 
issue are constructively of record, may contain pertinent 
information, and must be secured.  There may also be private 
treatment records pertinent to the remaining matters at hand 
which must also be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file copies of the complete 
updated clinical records (those not already 
associated with the claims file) of all VA 
evaluation and/or treatment the Veteran has 
received for GERD and/or a lumbar spine 
disability.

2.  The RO should ask the Veteran to identify 
all private sources of evaluation and/or 
treatment he has received for GERD and/or a 
lumbar spine disability, and to provide 
releases for records of any such private 
treatment or evaluation.  The RO should 
secure for the record copies of the complete 
clinical records (any not already associated 
with the claims file) from the identified 
sources.  

3.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
medical professional to assess the current 
severity of his GERD.  The Veteran's claims 
file (including this remand) must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should describe 
all findings in detail, noting the presence 
or absence of each symptom in the 38 C.F.R. 
§ 4.114, Code 7346 schedular criteria for 
ratings above 10 percent, and should comment 
regarding the nature and extent of any 
impairment of functioning due to GERD that 
would be expected given the degree of 
severity of disability found.

4.  The RO should also arrange for the 
Veteran to be examined by an orthopedist to 
determine the nature and likely etiology of 
his back disability, and in particular 
whether or not such disability is related to 
his active duty service.  The Veteran's 
claims file (including this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:  

(a)	Please identify (by medical 
diagnosis(es)) the Veteran's current back 
disability(ies)?

(b)	As to each back disability entity 
diagnosed, please indicate what is the 
most likely etiology for any such back 
disability?  Specifically, is it at least 
as likely as not (a 50% or greater 
probability) that it was incurred in or 
aggravated by the Veteran's active duty 
service/activities therein?  

(c)	The examiner must explain the 
rationale for all opinions.  

5.  The RO should then re-adjudicate the 
claims (to include whether referral for 
consideration of an extraschedular rating is 
indicated for GERD - i.e., whether schedular 
criteria are inadequate).  If either remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


